           Case 1:19-cv-05727-AT Document 84 Filed 09/03/20 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


FEDERAL TRADE COMMISSION,

               Plaintiff,

       v.
                                                Civil Action No. 1:19-cv-5727-AT
FLEETCOR TECHNOLOGIES, INC.,
et al.,

               Defendants.


           JOINT MOTION TO AMEND THE SCHEDULING ORDER

      Plaintiff Federal Trade Commission (“FTC”) and Defendants FleetCor

Technologies, Inc., and Ronald Clarke (collectively, “FleetCor”) jointly move to

modify the previously entered Scheduling Orders entered in this case (ECF Nos.

47, 55). In addition, the Parties request the Court enter specific deadlines for

discovery regarding FTC’s claim for equitable monetary relief. In support of this

motion, the Parties state as follows:

      1.      Consistent with the previously entered Scheduling Orders, the Parties

have been diligently conducting discovery. Each side has produced and continues

to produce non-custodial discovery, and the Parties have reached an agreement on
           Case 1:19-cv-05727-AT Document 84 Filed 09/03/20 Page 2 of 7




search terms for custodial discovery from the custodians selected by the FTC

pursuant to the Court’s August 7, 2020 Order (ECF No. 71).

      2.      The Parties request a modest extension of certain discovery deadlines.

The effect of these deadlines would be to extend the close of discovery and

summary judgment briefing by less than two months. The revised dates requested

are as follows:

                  Event                   Prior Deadline          New Deadline
 Expert opening reports                September 25, 2020      November 23, 2020
 Expert rebuttal reports               October 26, 2020        January 14, 2021
 Expert reply reports                  November 5, 2020        January 26, 2021
 Close of discovery                    January 8, 2021         February 28, 2021
 FTC’s motion for summary              February 8, 2021        March 29, 2021
 judgment
 Defendants’ combined cross-           March 10, 2021          April 30, 2021
 motion for summary judgment and
 opposition to motion for summary
 judgment
 FTC’s combined reply in support       April 9, 2021           May 28, 2021
 of motion for summary and
 opposition to cross-motion for
 summary judgment
 Defendants’ reply in support of       April 30, 2021          June 18, 2021
 cross-motion for summary
 judgment

      3.      Pursuant to Federal Rule of Civil Procedure 16(b)(4), there is good

cause for the requested extension. Despite its best efforts, FleetCor has found it
           Case 1:19-cv-05727-AT Document 84 Filed 09/03/20 Page 3 of 7




more difficult, costly, and time consuming to collect the scope and type of

discovery materials requested by the FTC. Much of the data and custodial records

requested by the FTC are stored on legacy and other hard-to-access storage forms,

and FleetCor has therefore had to engage multiple outside vendors to locate,

extract, and convert the files. These challenges have been made more difficult by

COVID-19 and resulting travel restrictions and work from home directives. These

have made it harder for FleetCor, its counsel, and its vendors to have access to the

facilities and individuals necessary to collect this discovery. FleetCor expects it

can complete this collection, along with its review and production, of the relevant

documents with the requested extension.

      4.      In addition, the Parties propose to set a schedule specific to the FTC’s

request for equitable monetary relief. The FTC intends to offer calculations

regarding the appropriate amount of restitution supported by non-expert testimony

and summary exhibits from an FTC data analyst (Elizabeth Anne Miles). FleetCor

intends to rebut the FTC’s case for restitution through, in addition to other

argument and evidence, the expert testimony of Dr. Antoinette Schoar, a professor

of finance and entrepreneurship at the MIT Sloan School of Management. The

Parties agree that it is most efficient to sequence discovery on restitution so that

FleetCor produces data, the FTC provides its calculations and any supporting
           Case 1:19-cv-05727-AT Document 84 Filed 09/03/20 Page 4 of 7




declaration or summary exhibits from Ms. Miles, and Dr. Schoar incorporates

these calculations into a supplemental restitution report.

      5.      The Parties therefore propose the following schedule:

      •       FleetCor shall substantially complete production of documents and
              data in response to the FTC’s First Set of Requests for Production by
              September 30, 2020.

      •       If FleetCor determines that, despite best efforts, additional time is
              needed to complete its production of documents or data in response to
              any of the FTC’s First RFPs, FleetCor shall inform the FTC by
              September 15, 2020, and the parties shall jointly seek an extension of
              applicable discovery deadlines to the extent necessary to account for
              the delay. A delay in production of data should affect only the
              restitution provisions established below.

      •       The FTC shall serve its response to Defendants’ Interrogatory No. 5
              and provide any declaration or summary exhibit it intends to offer at
              summary judgment or trial regarding restitution (“restitution
              material”) four weeks after Defendants provide the data responsive to
              FTC’s RFP No. 25, but no earlier than October 30, 2020.

      •       Defendants shall take the deposition of FTC data analyst Elizabeth
              Anne Miles within two weeks of receiving the FTC’s restitution
              material.

      •       Defendants shall serve a supplement to Dr. Antoinette Schoar’s expert
              report on the subject of restitution only, including her response to the
              FTC’s restitution request, six weeks after the FTC discloses its
              restitution material, but no earlier than December 24, 2020.

      •       If necessary, the FTC shall serve a supplement to its rebuttal of Dr.
              Schoar’s expert report, limited to the subject of restitution, within four
              weeks of receiving Dr. Schoar’s supplement concerning restitution.
            Case 1:19-cv-05727-AT Document 84 Filed 09/03/20 Page 5 of 7




       6.      The parties do not seek this extension for purposes of undue delay,

nor will the proposed extension prejudice the rights of either party. Rather, the

parties’ proposed schedule will help to ensure that this Court will have an

appropriately complete factual record before it on which to decide the important

issues in this case.

       7.      A Joint Proposed Scheduling Order is attached.


Dated: September 3, 2020                    Respectfully submitted,

/s/ Michael A. Caplan                 /s/ Thomas C. Kost
Michael A. Caplan                     THOMAS C. KOST
Georgia Bar No. 601039                Tel: (202) 326-2286
Jessica A. Caleb                      E: tkost@ftc.gov
Georgia Bar No. 141507                BRITTANY K. FRASSETTO
CAPLAN COBB LLP                       Tel: (202) 326-2774
75 Fourteenth Street, NE, Suite 2750  E: bfrassetto@ftc.gov
Atlanta, Georgia 30309                GREGORY J. MADDEN
Tel: (404) 596-5600                   Tel: (202) 326-2426
Fax: (404) 596-5604                   E: gmadden@ftc.gov
mcaplan@caplancobb.com                CHRISTOPHER B. LEACH
jcaleb@caplancobb.com                 Tel: (202) 326-2394
Counsel for All Defendants            E: cleach@ftc.gov
                                      THOMAS E. KANE
Mark D. Hopson, admitted pro hac vice Tel: (202) 326-2304
Benjamin M. Mundel, admitted pro hac E: tkane@ftc.gov
vice
Daniel J. Hay, admitted pro hac vice  Federal Trade Commission
SIDLEY AUSTIN LLP                     Division of Financial Practices
1501 K Street, N.W.                   600 Pennsylvania Avenue, NW
Washington, DC 20005                  Mail Stop CC-10232
Tel: (202) 736-8000                   Washington, DC 20580
        Case 1:19-cv-05727-AT Document 84 Filed 09/03/20 Page 6 of 7




Fax: (202) 736-8711                       Fax: (202) 326-2752
mhopson@sidley.com
bmundel@sidey.com                         MICHAEL A. BOUTROS
dhay@sidley.com                           Ga. Bar No. 955802
Counsel for FleetCor Technologies,        Federal Trade Commission
Inc.                                      Southeast Region
                                          225 Peachtree Street NE, Suite 1500
John Villafranco, admitted pro hac vice   Atlanta, GA 30303
Jaimie Nawaday, admitted pro hac vice     Phone: (404) 656-1351
Levi Downing, admitted pro hac vice       Email: mboutros@ftc.gov
KELLEY DRYE & WARREN LLP
3050 K St NW                              Attorneys for Plaintiff
Washington, D.C. 20007                    FEDERAL TRADE COMMISSION
Tel: (202) 342-8400
Fax: (202) 342-8451
jvillafranco@kelleydrye.com
jnawaday@kelleydrye.com

Counsel for Ronald Clarke
          Case 1:19-cv-05727-AT Document 84 Filed 09/03/20 Page 7 of 7




                         CERTIFICATE OF SERVICE

      I hereby certify that on this day I caused a true and correct copy of the

foregoing document to be filed with the clerk’s office by this Court’s CM/ECF

system which will serve a true and correct copy of the same upon all counsel of

record.


      This 3rd day of September, 2020.

                                          /s/ Michael A. Caplan
                                          Michael A. Caplan
                                          Georgia Bar No. 601039

                                          CAPLAN COBB LLP
                                          75 Fourteenth Street, NE, Suite 2750
                                          Atlanta, Georgia 30309
                                          Tel: (404) 596-5600
                                          Fax: (404) 596-5604
                                          mcaplan@caplancobb.com

                                          Counsel for All Defendants
